Per Curiam.
The indictment charges that the defendant, “being an officer, director, agent, clerk, and employee of the Farmers Bank of Climax, Ga., did embezzle, abstract, and wilfully misplace [misapply] the monies and funds of said bank, to and in the amount and value of the sum of $20,000, with the intent to injure and defraud the bank.” The word “funds” includes all the available assets of the bank, and therefore the charge complained of in the second special ground of the motion for a new trial is without merit. The defendant’s conviction of the charge was authorized by the evidence, and no reversible error is shown by the special grounds of the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodwortli, J., concur.